Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.    The office acknowledges the receipt of the following and placed of record in the file: Application dated 12/6/21 claimed priority of data 7/31/2018.
2.    Claims 1-20 are presented for examination.
Double Patenting

 The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over; the reference claim(s). See, e.g., In re Berg, 140 Fo3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887,225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937,214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

The USPTO Internet website contains terminal disclaimer forms, which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.isp.
3. Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U. S. Patent No. 11,209878. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is substantially similar in nature with the Claim limitations of instant application are similar in nature to the patent for example  
Instant application
Patent 11,209878
1. A discrete time loop based control system, comprising:
 an error amplifier having a first input configured to receive a reference signal; 

a temperature sensor coupled to a second input of the error amplifier; 
1. A circuit, comprising: 

an error amplifier; 


a temperature sensor coupled to an input of the error amplifier; 
a discrete time controller coupled to an output of the error amplifier, wherein the discrete time controller comprises digital circuitry; and 

a discrete time controller coupled to an output of the error amplifier, wherein the discrete time controller comprises digital circuitry; 

a quantized plant comprising a quantizer that produces a digital code for control of a heater, wherein the temperature sensor produces a value that characterizes the digital code output by the quantizer, and wherein the discrete time controller is configured to produce a control signal for controlling the quantized plant.
    


a multiple bits quantizer coupled to an output of the discrete time controller, wherein the multiple bits quantizer produces a digital code output based on the output of the discrete time controller; and 
a heating array coupled to an output of the multiple bits quantizer, wherein the heating array is configured to generate heat based on the digital code output that controls different switches in the heating array, and wherein the discrete time controller is coupled to the heating array via the multiple bits quantizer.



It can clearly be seen from the comparison table the instant application is anticipated by claim1 of the patent where claim of the patent contains all the limitations of claim 1 of the instant application. Therefore, Claim 1 of the instant application is not patently distinct from the earlier parent claim and as such is unpatentable for nonstatutory double patenting.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claim(s) 1, 2, 7-9 and 11-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Russel et al. (“Russel”), U.S. Pat No. 5504306. 
Regarding Claim 1, Russel teaches a discrete time loop based control system, comprising: 
an error amplifier (30) having a first input (output from 34) configured to receive a reference signal [Fig-1]; 
a temperature sensor (24) coupled to a second input of the error amplifier [Fig-1]; 
a discrete time controller (44 with 42) coupled to an output of the error amplifier (Fig-1(output from error amplifier 30 coupled to 42 and 44)], wherein the discrete time controller comprises digital circuitry; and 
a quantized plant (12, 32 and 46) comprising a quantizer (12) that produces a digital code (output from 12) for control of a heater [col-7 lines: 58-67(when adjusting digital “set-point is by a digital remote interface temperature selection device 12” via PWM signal and via 48 to control heater 26)], wherein the temperature sensor produces a value that characterizes the digital code output by the quantizer [col-7 line58 to col-8 line: 20(quantizer “device 12  produces pulse width modulated (PWM) square wave” that is characterized or described by the temperature sensor 24 when it “enable real time sensing of an actual temperature level”)], and 
wherein the discrete time controller is configured to produce a control signal for controlling the quantized plant [col-8 line: 59 to col-9 line: 13(“microprocessor 42 … to provide trigger signal … optocoupler 46 is also connected to the microprocessor 42 … receives the trigger signal to apply full power to heating coil 26”)].
Regarding Claim 2, Russel teaches wherein the discrete time controller is an integrator controller [col-8 lines: 59-67 microprocessor 42 bas internal timer for providing timing range” where the timing range has to be integrated with external timer 44)].
Regarding Claim 7, Russel teaches wherein the digital code output comprises multiple bits that are each configured to control different heating elements of the heating array [col-7 Lines: 16- 27(“temperature selection button 12 has up ...a down temperature pushbutton switch” to adjust for different temperature)].
Regarding Claim 8, Russel teaches wherein the discrete time controller is a proportional and integrator controller [col-8 lines: 59-67 (“internal timer of microprocessor 42 to extend timing range such that the internal timer and the external timer 44 are used to set the proportionality of the PWM square wave …”)].
Regarding Claim 9, Russel teaches wherein the discrete time controller is a proportional integral derivative controller [col-8 lines: 59-67(when setting by the “internal timer of microprocessor 42 to extend timing range such that the internal timer and the external timer 44 are used to set the proportionality of the PWM square wave”)]. 
Regarding Claims 11-12, 14-15, 16-17 and 19, they do not teach or further define over the limitations recited in the rejected claims above. Therefore, see the discussions herein above.
Regarding Claim 13, Russel teaches wherein the heating array comprises heating components that are monotonic [col-9 limes: 9-10(heating coils 26 has real number) and Fig-2(26)]. 
Regarding Claim 18, Russel teaches turning the heating array on or off based on the process [col-9 lines3-13(when “trigger signal to apply full power to heating coils 26 such that water heats up … fail safe shut down”)].
Regarding Claim 20, Russel teaches wherein the discrete time controller is implemented in digital circuitry [Fig-2(controller 42 with 44 is implemented to control digital output from 12, i.e., digital circuit)].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
4.	Claim 3-6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Russel as applied above and Masatoshi Nomura (“Nomura”), U.S. Patent Publication No. 20080234875.
Regarding Claim 10, Russel teaches wherein the heating array comprises multiple heating elements [col-9 lines: 9-10(heating coils 26) and Fig-2(26)].  Russel does not disclose expressly wherein each heating element comprises a resistor with one end coupled to a voltage source and another end coupled to a switch to ground.
In the same field of endeavor (e.g., control circuit for a heater) Nomura teaches a heating element (5) comprises a resistor (11) with one end coupled to a voltage source (at VS 58) and another end coupled to a switch (sw1) to ground [Fig-2(at GND)].
Accordingly, one of ordinary skill in the art at the time of the invention was filed to have modified Russel’s teachings of an error amplifier comprising multiple heater with Nomura’s teachings of a heating element comprises a resistor with one end coupled to a voltage source and another end coupled to a switch in order to have multiple heating elements having a resistor with one end coupled to a voltage source and another end coupled to a switch for the purpose of dynamically controlling desired temperature level with more precision.
Regarding Claims 3-6, Russel teaches a circuit comprising an error amplifier, a capacitor [Fig-6(12)], second capacitor [Fig-6(10)], and a switch [Fig-3(102)]. Claims (3-6) further describes different arrangements of components involving error amplifier, capacitor and switch which can depend on design criteria and requirement of the invention mentioned above. The said arrangement of components depending on design criteria and requirement. But it does not effect the time controller to produce a control signal for controlling the quantizer. Arrange or rearrange Russel’s teaching of heating circuit to have a first capacitor between an inverting input and an output, an inverting input is connected with a switch and a non-inverting input is coupled to ground, the switch is coupled to a second switch and a second capacitor and the switch is driven by a first clock signal and the second switch is driven by a second clock signal is just a design choice and also taught in Russel that “various forms or modifications in which present invention might be embodied or operated” [see col-20 lines: 37-45]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Russel’s teachings of heating circuit to have a first capacitor between an inverting input and an output, an inverting input is connected with a switch and a non-inverting input is coupled to ground, the switch is coupled to a second switch and a second capacitor and the switch is driven by a first clock signal and the second switch is driven by a second clock signal is just a design choice for the purpose of having a circuit design that full fill design requirement and reasonable expectation of success in order to have an efficient system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H REHMAN whose telephone number is (571)272-1412. The examiner can normally be reached 8.00 - 5.00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMED H REHMAN/Primary Examiner, Art Unit 2187